UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4327


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL CARL STEVENSON,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle,
District Judge. (7:08-cr-00057-BO-3)


Submitted:   April 26, 2011                 Decided:   July 19, 2011


Before DAVIS, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Cooper, COOPER, DAVIS & COOPER, Fayetteville, North
Carolina, for Appellant. George E. B. Holding, United States
Attorney, Jennifer P. May-Parker, Denise Walker, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              After     a    jury     trial,          Michael     Carl     Stevenson      was

convicted of one count of conspiracy to possess with intent to

distribute 500 grams or more of cocaine, in violation of 21

U.S.C. §§ 841(a)(1), 846 (2006).                       On appeal, Stevenson claims

the evidence was not sufficient to support the conviction.                                  We

affirm.

              This court reviews de novo the denial of Stevenson’s

motion for judgment of acquittal.                      See United States v. Green,

599 F.3d 360, 367 (4th Cir.), cert. denied, 131 S. Ct. 271

(2010).       “[V]iewing the evidence in the light most favorable to

the Government,” United States v. Bynum, 604 F.3d 161, 166 (4th

Cir.) (internal quotation marks omitted), cert. denied, 130 S.

Ct.    3442    (2010),       the     court       is     to     determine       whether    the

conviction       is     supported      by      “substantial             evidence,”       where

“substantial evidence is evidence that a reasonable finder of

fact   could     accept      as    adequate       and        sufficient    to    support    a

conclusion of a defendant’s guilt beyond a reasonable doubt,”

United    States      v.    Young,    609    F.3d       348,     355    (4th    Cir.     2010)

(internal quotation marks omitted).                          The ultimate question is

whether    “any       rational      trier    of       facts     could    have    found    the

defendant guilty beyond a reasonable doubt.”                           Bynum, 604 F.3d at

166 (internal quotation marks omitted).



                                             2
            Conviction        for    conspiracy     to     distribute     narcotics

under 21 U.S.C. § 846 requires proof beyond a reasonable doubt

of three elements: “(1) an agreement between two or more persons

to engage in conduct that violates a federal drug law, (2) the

defendant’s knowledge of the conspiracy, and (3) the defendant’s

knowing and voluntary participation in the conspiracy.”                      United

States v. Kellam, 568 F.3d 125, 139 (4th Cir.), cert. denied,

130 S. Ct. 657 (2009).               “Because a conspiracy is by nature

clandestine and covert, there rarely is direct evidence of such

an     agreement    .     .   .     [C]onspiracy      is     usually    proven    by

circumstantial evidence.” United States v. Yearwood, 518 F.3d

220, 226 (4th Cir. 2008) (internal quotation marks and citation

omitted).     Evidence supporting an agreement may consist of the

defendant’s    relationship         to     the   other     conspirators    and   his

conduct and attitude during the course of the conspiracy. United

States v. Burgos, 94 F.3d 849, 858 (4th Cir. 1996) (en banc).

            We conclude that the evidence was sufficient to show

that    Stevenson       entered     into    a    conspiracy    with     Beatty   and

Patterson.    Stevenson knew Beatty had a history of dealing drugs

and had allowed him to store drugs on his property.                     On the day

of the transaction, Stevenson provided Beatty with drug testing

kits, drove him and Patterson to the location of the drug deal,

kept his plans private from other individuals, discussed with

the other two men that they needed to be on the same page if

                                            3
anything went wrong and agreed to accept payment of $1000 for

driving.   We conclude that this evidence of Stevenson’s conduct

and attitude shows that he was in agreement with the other men

to purchase narcotics for the purpose of distribution.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    4